Name: Commission Regulation (EC) No 1384/2000 of 29 June 2000 amending Regulation (EEC) No 2224/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Canary Islands
 Type: Regulation
 Subject Matter: regions of EU Member States;  plant product;  trade;  economic policy;  tariff policy
 Date Published: nan

 Avis juridique important|32000R1384Commission Regulation (EC) No 1384/2000 of 29 June 2000 amending Regulation (EEC) No 2224/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Canary Islands Official Journal L 158 , 30/06/2000 P. 0003 - 0003Commission Regulation (EC) No 1384/2000of 29 June 2000amending Regulation (EEC) No 2224/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Canary IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 1305/2000(2), and in particular Article 3(4) thereof,Whereas:(1) Commission Regulation (EEC) No 2224/92(3), as last amended by Regulation (EC) No 1366/1999(4), sets the quantity of hops in the forecast supply balance which qualifies for exemption from the customs duty on imports or for Community aid for products coming from the rest of the Community and the amounts thereof. That quantity should be established annually.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops,HAS ADOPTED THIS REGULATION:Article 1Article 1 of Regulation (EEC) No 2224/92 is hereby replaced by the following:"Article 1For the purposes of Articles 2 and 3 of Regulation (EEC) No 1601/92 the quantity of hops covered by CN code 1210 in the forecast supply balance qualifying for exemption from customs duty on direct imports into the Canary Islands or for Community aid for products coming from the rest of the Community shall be as set out in the Annex."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 148, 22.6.2000, p. 15.(3) OJ L 218, 1.8.1992, p. 89.(4) OJ L 162, 26.6.1999, p. 30.ANNEXSupply balance for hops for the Canary Islands for the period 1 July 2000 to 30 June 2001>TABLE>